DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-14 are pending and have been considered on the merits herein. 
Information Disclosure Statement
The information disclosure statement filed 1/15/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-5, 8-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Codori-Hurff et al. (2012/0158134 and US2008/0097601) in view of WO2013016571 A1 and WO2012166784 A1.

Codori-Hurff et al. (2012/0158134 and US2008/0097601) teach a method of producing a tissue matrix to be used for breast reconstruction and mastopexy. The method comprises selecting a collagen-containing tissue matrix, wherein the matrix has an upper and lower convex shape, i.e. crescent, or horseshoe shape (Fig. 1-9, 0094) and said matrix is crosslinked with agents including glutaraldehyde and EDC (0066, 0072, 0073, 0094, 0228) according to claim 8.  Crosslinking allows one to manipulate the modulus of elasticity, suture retention and ultimate tensile strength (0025).  They teach that the degree of crosslinking can be varied to modulate rates of bioremodeling, i.e. rate at which the matrix is resorbed and replaced by hosts cells and tissue (0047). The method allows one to preserve the biocompatibility and bioremodelability of the processed matrix material but also maintain its strength and structural characteristics for its performance as a replacement tissue. The processed tissue matrix derived from tissue retains the structural integrity of the native tissue matrix, that is, the collagenous matrix structure of the original tissue remains substantially intact and maintains physical properties so that it will exhibit many intrinsic and functional properties when implanted (0051). Crosslinking the matrix provides strength and durability to the device to improve handling properties and to control rates of bioremodeling (0072). 

Regarding claims 3 and 4, C-H teach the tissue matrix to be derived from intestinal tissue, dermis, fascia, pericardial tissue, dura, and other tissue that comprise a collagenous tissue matrix (0040, 0041, 0093). 
C-H does not teach crosslinking select portions of the matrix in a pattern having one or more curvilinear segments to produce a tissue matrix having mechanical or biological properties that vary across the matrix. 

WO’571 teach a method of treating a collagen containing tissue matrix to be used in medical procedures including tissue support and reconstructive surgery with a crosslinking agent to improve mechanical properties (0002, 0003, 0008, 0009, 0033, 0045, 0100).
Regarding claim 4, the tissue is derived from pericardium tissue (0062) and the matrix is taught to repair or replace tissue of the breast following breast reconstruction following surgery (0076, 0082). WO’571 teach a partially cross-linked tissue matrix by exposing only a portion of the matrix to the crosslinking agent to create a highly tailorable matrix (0026, 0042, 0044, 0057-0059). The matrix can be formed into any shape (0095). 
Regarding claim 5, the crosslinking agent is applied as a fluid to select portions of the tissue matrix (0019, 0044, 0102-0110). 

Regarding claim 9, WO’571 teach a decellularized collagen-tissue matrix and treated to remove only ECM consisting of collagen (0045, 0062).  

In addition, WO’784 teaches a method of treating collagen containing tissue matrix with a crosslinking agent to improve mechanical or biological properties, i.e. strength of product, maintain a desired shape or structure (0004, 0006, 0007, 0021, 0023, 0034, 0042). The tissue is derived from adipose tissue (0023, 0042). 
WO’784 teach a partially cross-linked tissue matrix by exposing only a portion of the matrix to the crosslinking agent (0007, 0023). 
Regarding claim 5, the crosslinking agent is applied as a fluid to select portions of the tissue matrix (0058). 
Regarding claim 8, WO’784 teaches the use of the crosslinking agent glutaraldehyde (0010) and a carbodiimide (0033, 0034, 0036). 
Regarding claim 9, WO’784 teach a decellularized collagen-tissue matrix and treated to remove all cellular material (0023, 0026, 0027).  
Therefore, at the time of the claimed invention, methods for producing a partially crosslinked tissue matrix to be used for breast reconstruction were known and taught by C-H and WO’571.  Thus, making a tailorable crosslinked collagen tissue matrix was known and recognized as part of the ordinary capabilities of one skilled in the art. One would have been capable of applying the partially crosslinked method to a matrix to 
Stella teach that there is a need to manufacture tissue matrixes and implants which emulate native tissue mechanical behaviors which are complex and exhibit a wide array of mechanical behaviors (p. 12).  Most engineered matrixes do not meet the complex mechanical behaviors, for example, bimodal stress-strain response with a complaint toe region (p. 12, 1st parag.). Most implant do not match tensile strength or modulus during loading and thus leads to insufficient performance, formation and viable tissue production. Native tissues are highly specific and have complex mechanical behaviors. Thus, there is a need for manufacturing tissue implants having varying degrees of anisotropy and alignment leading to a more non-linear, anisotropic material responses and tunable tissue level mechanical behaviors (p. 12-13). 
Thus, one would have a reasonable expectation of successfully creating a tissue matrix which emulates native tissues mechanical behaviors when treating a portion of or partially crosslinking the disclosed tissue matrix according the methods of C-H, WO’571 and WO’784 given the teachings of Stella et al. In addition, the patterning having a specific shape, i.e. curvilinear is a design choice within the purview of the posita which . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 15-25 of U.S. Patent No. 10792394. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to the methods for treating a tissue matrix comprising treating a collagen-containing matrix with a crosslinking agent which produce a patterned tissue matrix. The matrix is contacted with a surface and a fluid containing the crosslinking agent contacts select portions of the matrix to produce a matrix having patterns which vary across the tissue matrix. It is noted that the instant application is drawn to a matrix having a specific shape and curvilinear patterned segments; however, claims 9 and 23 are drawn to patterns which encompass a curvilinear pattern. 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10568988. Although the claims at issue the claimed inventions are drawn to the methods for treating a tissue matrix comprising treating a collagen-containing matrix with a crosslinking agent which produce a tissue matrix having mechanical or biological properties that vary across a tissue. The matrix is contacted with a surface having one or more channels and a fluid containing the crosslinking agent flows through the channels to contacts select portions of the matrix to produce a matrix having properties with vary across the tissue matrix. It is noted that the instant application is drawn to a matrix having a specific shape and curvilinear patterned segments, however, the claims of US’988 are generic to that of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TIFFANY M GOUGH/Examiner, Art Unit 1651     
                                                                                                                                                                                                   
/TAEYOON KIM/Primary Examiner, Art Unit 1632